
	
		I
		111th CONGRESS
		2d Session
		H. R. 5780
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Peters (for
			 himself and Mr. Welch) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Natural
			 Resources, Ways and
			 Means, Transportation and
			 Infrastructure, and Science and Technology, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reduce deficits and Government spending through the
		  elimination of wasteful energy subsidies and programs.
	
	
		1.Short titleThis Act may be cited as the
			 Reduce and End our Deficits Using
			 Commonsense Eliminations in the Energy Program Act of
			 2010.
		2.Termination of
			 payments to certified States and Indian tribes under abandoned mine lands
			 programThe Surface Mining
			 Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.) is amended—
			(1)in section
			 402(g)(1)(A)(ii), by striking or pursuant and all that follows
			 through the end of the sentence and inserting a period;
			(2)in section
			 402(g)(1)(B)(ii), by striking or pursuant and all that follows
			 through the end of the sentence and inserting a period; and
			(3)by amending
			 section 411 to read as follows:
				
					411.Certification
						(a)Certification
				requiredThe Secretary shall
				determine and certify if on the basis of the inventory referred to in section
				403(c) all reclamation projects relating to the priorities described in section
				403(a) for eligible land and water pursuant to section 404 in a State or of a
				tribe have been completed.
						(b)Notice and
				commentThe Secretary shall publish notice in the Federal
				Register and provide an opportunity for public comment regarding any
				certification under subsection (a).
						(c)Limitation on
				payments to certified States and Indian tribes
							(1)In
				generalExcept as provided in paragraph (2), and notwithstanding
				any other provision of this Act, no payment may be made under this Act to a
				State or Indian tribe for which a determination and certification is required
				under subsection (a).
							(2)Payments for
				health benefits not affectedParagraph (1) shall not apply with respect
				to payments under subsections (h) and (i) of section
				402.
							.
			3.Terminate Oil and
			 Gas Company Tax Preferences
			(a)Repeal enhanced
			 oil recovery creditSection
			 43 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subsection:
				
					(f)TerminationThis section shall not apply to any amount,
				costs, or expenses paid or incurred after the date of the enactment of this
				subsection.
					.
			(b)Repeal credit
			 for oil and gas produced from marginal wellsSection 45I of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subsection:
				
					(e)TerminationThis section shall not apply to any
				production after December 31,
				2010.
					.
			(c)Repeal expensing
			 of intangible drilling costsSubsection (c) of section 263 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 sentence: This subsection shall not apply to any expense relating to an
			 oil or gas well paid or incurred after December 31, 2010..
			(d)Repeal deduction
			 for tertiary injectantsSection 193 of such Code is amended by
			 adding at the end the following new subsection:
				
					(d)TerminationSubsection
				(a) shall not apply to any amount paid or incurred after the date of the
				enactment of this
				subsection.
					.
			(e)Repeal exception
			 to passive loss limitation for working interests in oil and natural gas
			 propertiesSubsection (c) of section 469 of such Code is amended
			 by striking paragraph (3) (relating to working interests in oil and gas
			 property).
			(f)Repeal
			 percentage depletion for oil and natural gas wells
				(1)In
			 generalSection 613A of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)TerminationAfter
				December 31, 2010, this section and section 611 shall not apply to any oil or
				gas
				well.
						.
				(2)Conforming
			 amendmentSection 613A(c)(1) of such Code is amended by striking
			 subsection (d) and inserting subsections (d) and
			 (f).
				(g)Repeal domestic
			 manufacturing tax deduction for oil and natural gas companies
				(1)In
			 generalSubparagraph (B) of section 199(c)(4) of such Code is
			 amended by striking and at the end of clause (ii), by striking
			 the period at the end of clause (iii) and inserting , and, and
			 by inserting after clause (iii) the following:
					
						(iv)production or extraction relating to any
				oil or
				gas.
						.
				(2)Conforming
			 amendmentSection 199(c)(4)(A)(i)(III) of such Code is amended by
			 striking , natural gas,.
				(h)Increase
			 geological and geophysical amortization period for independent producers to
			 seven years
				(1)In
			 generalParagraphs (1) and (4) of section 167(h) of such Code is
			 amended by striking 24-month both places it appears and
			 inserting 7-year.
				(2)Conforming
			 amendmentSection 167(h) of such Code is amended by striking
			 paragraph (5).
				(i)Effective
			 date
				(1)The amendments
			 made by subsection (a), (c), (e), and (f) shall apply to amounts paid or
			 incurred in taxable years beginning after December 31, 2010.
				(2)The amendments
			 made by subsections (b), (d), (g), and (h) shall apply to amounts paid or
			 incurred in taxable years beginning after December 31, 2010.
				4.Department of
			 Energy oil and gas research and developmentSections 965 through 967 of the Energy
			 Policy Act of 2005 (42 U.S.C. 16295–16297) are repealed.
		5.Nuclear waste
			 repositoryThe Secretary of
			 Energy shall discontinue the application before the Nuclear Regulatory
			 Commission for a license to construct a high-level nuclear waste geologic
			 repository at Yucca Mountain, Nevada.
		6.Sale of certain SEPA
			 and TVA facilities
			(a)Sale of
			 Southeastern Power Administration and TVA facilities
				(1)Southeastern
			 Power Administration and related facilities
					(A)Sale of
			 Southeastern Power Administration and related power generating
			 assetsThe Secretary of
			 Energy shall develop and carry out a plan to provide for the sale of the
			 electric energy generation facilities that are currently owned and operated by
			 Federal departments and agencies under the supervision of, or working in
			 coordination with, the Southeastern Power Administration, together with any and
			 all other assets, rights, interests, and obligations held or owned by the
			 Southeastern Power Administration. The heads of other affected Federal
			 departments and agencies shall assist the Secretary of Energy in implementing
			 the sales authorized by this subparagraph.
					(B)Exclusion of
			 dams and reservoirsThe authority of the Secretary of Energy
			 under subparagraph (A) shall apply with respect to facilities for the
			 generation of electric energy, including turbines, generators, controls, and
			 substations, and shall not apply with respect to any dam, reservoir, or
			 waterfront property.
					(C)Report to
			 CongressAt least 60 days before implementing a plan developed
			 under this paragraph, the Secretary of Energy shall submit to Congress a report
			 containing the plan.
					(2)TVA
			 facilities
					(A)Sale of power
			 programThe Tennessee Valley Authority shall develop and carry
			 out a plan to provide for the sale of the rights and assets of its electric
			 power program.
					(B)Hydroelectric
			 facility exclusionThe authority of the Tennessee Valley
			 Authority under subparagraph (A) shall not apply with respect to any
			 hydroelectric power generation facility owned and operated by the Authority
			 (including dams and appurtenant works and structures).
					(C)Report to
			 CongressAt least 60 days before implementing a plan developed
			 under this paragraph, the Tennessee Valley Authority shall submit to Congress a
			 report containing the plan.
					(b)ProceedsThe
			 proceeds of any sale under this section shall be used first to offset the costs
			 of carrying out the sale and the remaining net proceeds shall be deemed to
			 extinguish the outstanding debt repayable to the United States and attributable
			 to the assets being sold. Any portion of the net proceeds that exceeds the net
			 present value of the outstanding debt repayable to the United States and
			 attributable to the assets being sold shall be deposited in the Treasury of the
			 United States as miscellaneous receipts.
			(c)Treatment of
			 sales for purposes of certain lawsA sale of assets under this
			 section shall not be considered a disposal of Federal surplus property under
			 subchapter III of chapter 5 of title 40, United States Code, or any other
			 applicable provision of law.
			(d)Date of
			 saleTo be extent practicable, all sales under this section shall
			 be completed before December 31, 2010.
			(e)Termination of
			 the Southeastern Power AdministrationFollowing the sale of the
			 assets referred to in subsection (a)(1), the Secretary of Energy shall complete
			 the business of and close out the Southeastern Power Administration and return
			 any unexpended balances of funds appropriated for the Southeastern Power
			 Administration to the Treasury of the United States.
			7.Volume of
			 Strategic Petroleum ReserveSection 154(a) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6234(a)) is amended by striking 1
			 billion and inserting 650,000,000.
		8.Ultra-deepwater
			 and unconventional natural gas and other petroleum resourcesSections 999A through 999H of the Energy
			 Policy Act of 2005 (42 U.S.C. 16371–16378) are repealed.
		
